         Case 3:19-cv-00288-BSM Document 18 Filed 03/05/21 Page 1 of 1




                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF ARKANSAS
                            NORTHERN DIVISION

CHINA COOPER WILCOX, individually                                              PLAINTIFF
and as executor of the estate of I.C.

v.                           CASE NO. 3:19-CV-00288-BSM

DART TRANS, INC., et al.                                                    DEFENDANTS

                                           ORDER

       The parties’ joint motion to approve their settlement [Doc. No. 17] is granted because

the settlement was entered into voluntarily and its terms are fair and reasonable. The parties

are ordered to file a joint stipulation of dismissal once they have executed the settlement

agreement. See Fed. R. Civ. P. 41(a)(1)(A)(ii).

       IT IS SO ORDERED, this 5th day of March, 2021.


                                                    ________________________________
                                                    UNITED STATES DISTRICT JUDGE
